[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]AMENDED AND SUPPLEMENTAL MEMORANDUM OF DECISION AND JUDGMENT
After hearing held on September 27, 1995 the Court finds the following:
The amount due on the note as of September 27, 1995 is:
         Principal                     $253,749.50 Interest                       113,765.86 Late Charges                     3,841.24 Negative Escrow Paid by Bank         23,120.68 Per diem $59.5442 from May 16,        8,038.47 1995 to Sept. 27, 1995, 135 days                           ___________ $402,515.75 Plus Attorneys' fees                 18,585.00 ----------- TOTAL      $421,100.70
Judgment of strict foreclosure and possession may enter. The law day is November 27, 1995.
Frances Allen State Trial Referee